DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Response to Amendment
This action is in response to the RCE filed on 02/21/2022. The amendments filed on 01/31/2022 have been entered. Accordingly Claims 1-9 and 21-23 are pending. Claim 23 is new. The previous rejections of claims 1-9 and 21-22 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 01/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 1, 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et. al. (U.S. 20140180072, June 26, 2014)(hereinafter, “Davies”)  and Rankin et. al. (U.S. 20140276052, September 18, 2014)(hereinafter, “Rankin”).
Regarding Claim 1, An intraluminal imaging device (Fig. 1a, element 100) comprising: 
a flexible elongate member (Fig. 1a, element 102, flexible elongate member, [0024]) configured for insertion into a vessel of a patient, the flexible elongate member including a proximal portion and a distal portion (“The invasive intravascular system 100 may be used to perform on a patient any number of medical sensing procedures such as angiography, intravascular ultrasound ( IVUS), photoacoustic IVUS, forward looking IVUS (FL -IVUS), virtual histology (VH), intravascular photoacoustic (IVPA) imaging, pressure determination, fractional flow reserve (FFR) determination, coronary flow reserve (CFR) determination, optical coherence 
With regards to limitations and an imaging assembly comprising a flex circuit disposed in a rolled configuration at the distal portion of the flexible elongate member, the flex circuit comprising: a polymer material,  forming a spine member and a plurality of rib members extending from the spine member, wherein the plurality of rib members are longitudinally spaced apart from one another such that the imaging assembly is configured to flex between the plurality of rib members; and a plurality of conductive traces disposed on the polymer material such that the plurality of conductive traces are different than the spine member and the plurality of rib members (The invasive intravascular system 100 includes a flexible elongate member 102, a patient interface module (PIM) 104, a processing system 106, and/or a display 108. The flexible elongate member 102 carries one or more sensors (e.g., sensors 110, 112, and 114) disposed at the distal portion of the elongate member 102.” [0024]; “The flex circuit 506 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont).” [0053]; “…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the 
Davies is silent with regards to a spine member. 
Rankin in the field of ultrasound imaging systems teaches: “Though not illustrated in FIG. 11, the core 232 can be electrically connected to a first electrode (not shown) of the ultrasonic imaging sensor 36b via an electrical trace (not shown) extending along the flex circuit 200 from the straight section 211 to the ultrasonic imaging sensor 36b. The shield 234 can be electrically connected to a second electrode (not shown) of the ultrasonic imaging sensor 36b, for example via a conducting layer (not shown) sputtered on top of the flex circuit 200.” [0077];  “…the ultrasonic imaging sensor 36c is mounted on the mounting section 226 of the flex circuit 202. The electrical conduit 60 is also a coaxial cable including a core 238, a shield 240, and an insulating sheath 242. Though not illustrated in FIG. 11, the core 238 can be electrically connected to a first electrode (not shown) of the ultrasonic imaging sensor 36c via an electrical trace (not shown) extending along the flex circuit 202 from the straight section 222 to the ultrasonic imaging sensor 36c. The shield 240 can be electrically connected to a second electrode (not shown) of the ultrasonic imaging sensor 36c, for example via a conducting layer (not shown) sputtered on top of the flex circuit 202. Thus, the flex circuit 202 electrically connects the electrical conduit 60 to the ultrasonic imaging sensor 36c for transmitting signals to Examiner notes, the straight sections are considered “spine members”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Rankin to aid in the connections for allowing transmission of signals to and from the imaging sensor (Rankin, [0078]).
Regarding Claim 2, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein: at least one of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, element 502, transducer array, “As indicated by the common reference numbers, the ultrasound transducers 410 of the transducer array 502 may be substantially similar to those disclosed with reference to FIG. 4. The transducer array 502 may include any number and type of ultrasound transducers 410, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 5. In an embodiment, the transducer array 502 includes 64 individual ultrasound transducers 410.”; [0050]), at least one of the plurality of rib members comprises a plurality of controllers (Fig. 5, “…transducer control circuits (including controllers 504a and 504b) attached to a flex circuit 506.” [0050]; “…the system 500 having 64 ultrasound transducers 410 includes nine transducer control circuits (including control circuits 504a and 504b), of which five are shown.”[0051]), 
With regards to limitation, the spine member comprises the plurality of conductive traces, the plurality of traces facilitate communication between the plurality of the ultrasound transducers and the plurality of controllers, Davies teaches: (Fig. 5, “…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the conductors of cable 508” [0054]).
Davies is silent with regards to a spine member. 
Examiner notes, the straight sections are considered “spine members”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Rankin to aid in the connections for allowing transmission of signals to and from the imaging sensor (Rankin, [0078]).
Regarding Claim 3, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein a proximal-most rib member and a distal-most rib member of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, [0050][0053-0054]).
4, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein a central rib member of the plurality of rib members comprises a plurality of ultrasound transducers (Fig. 5, [0050][0053-0054]).
Regarding Claim 5, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members comprises five rib members (Fig. 5, [0050][0054]).
Regarding Claim 6, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein different ones of the plurality of rib members 2of the flex circuit comprise different types of ultrasound transducers (“…the ultrasound transducers 410 of the transducer array 502 are piezoelectric micromachined ultrasound transducers (PMUTs) fabricated on a microelectromechanical system (MEMS) substrate using a polymer piezoelectric material. In alternate embodiments, the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micromachined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.” [0050]).
Regarding Claim 7, Davies and Rankin substantially teach the claim limitations as noted above.
With regards to limitation, wherein the spine member of the flex circuit extends a length of a longitudinal axis of the imaging assembly, Davies teaches: the flex circuit extends a length of a longitudinal axis of the imaging assembly (Fig. 1 and 5, [0024-0025][0050]).
Davies is silent with regards to a spine member. 
Rankin in the field of ultrasound imaging systems teaches: “Though not illustrated in FIG. 11, the core 232 can be electrically connected to a first electrode (not shown) of the Examiner notes, the straight sections are considered “spine members”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Rankin to aid in the connections for allowing transmission of signals to and from the imaging sensor (Rankin, [0078]).
Regarding Claim 8, Davies and Rankin substantially teach the claim limitations as noted above.
With regards to limitation, wherein the plurality of rib members extend from the spine member in a direction transverse to the longitudinal axis of the imaging assembly, Davies further teaches: (Fig. 1 and 5, [0024-0025][0050]).
Davies is silent with regards to a spine member. 
Examiner notes, the straight sections are considered “spine members”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Rankin to aid in the connections for allowing transmission of signals to and from the imaging sensor (Rankin, [0078]).
Regarding Claim 9, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members extend around the longitudinal axis of the imaging assembly (Fig. 1 and 5, [0024-0025][0050][0054]).
21, Davies and Rankin substantially teach the claim limitations as noted above.
With regards to limitation, wherein the spine member comprises a portion of the polymer material that is continuous along a longitudinal axis of the imaging assembly, Davies teaches: (“…the directionally-focused circuits are arranged such that they are most sensitive along a radial axis substantially perpendicular to the circumferential surface of the elongate member 200 (i.e., axis 214 of sensors 204a). This configuration may produce in a greater variation in radiation measurement of sensors on the portion of the circumferential surface unshielded from the radiation source by the elongate member 200.” [0037]).  
Davies is silent with regards to a spine member. 
Rankin in the field of ultrasound imaging systems teaches: “Though not illustrated in FIG. 11, the core 232 can be electrically connected to a first electrode (not shown) of the ultrasonic imaging sensor 36b via an electrical trace (not shown) extending along the flex circuit 200 from the straight section 211 to the ultrasonic imaging sensor 36b. The shield 234 can be electrically connected to a second electrode (not shown) of the ultrasonic imaging sensor 36b, for example via a conducting layer (not shown) sputtered on top of the flex circuit 200.” [0077];  “…the ultrasonic imaging sensor 36c is mounted on the mounting section 226 of the flex circuit 202. The electrical conduit 60 is also a coaxial cable including a core 238, a shield 240, and an insulating sheath 242. Though not illustrated in FIG. 11, the core 238 can be electrically connected to a first electrode (not shown) of the ultrasonic imaging sensor 36c via an electrical trace (not shown) extending along the flex circuit 202 from the straight section 222 to the ultrasonic imaging sensor 36c. The shield 240 can be electrically connected to a second electrode (not shown) of the ultrasonic imaging sensor 36c, for example via a conducting layer (not shown) sputtered on top of the flex circuit 202. Thus, the flex circuit 202 electrically connects the electrical conduit 60 to the ultrasonic imaging sensor 36c for transmitting signals to Examiner notes, the straight sections are considered “spine members”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Davies a spine member as taught in Rankin to aid in the connections for allowing transmission of signals to and from the imaging sensor (Rankin, [0078]).
Regarding Claim 22, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of rib members are longitudinally spaced apart from one another by gaps in the polymer material (“…the ultrasound transducers 410 of the transducer array 502 are piezoelectric micromachined ultrasound transducers (PMUTs) fabricated on a microelectromechanical system (MEMS) substrate using a polymer piezoelectric material. In alternate embodiments, the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micromachined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.” [0050]; “The control circuits 504a and 504b are attached to a flex circuit 506. The flex circuit 506 provides structural support and physically connects the transducer control circuits 504a and/or 504b to the transducers 410. The flex circuit 506 may contain a film layer of a flexible polyimide material such as KAPTON.TM…Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, other flexible printed circuit substrates as well as products…The film layer is configured to be wrapped around a ferrule to form a cylindrical toroid in some instances. [0053]; “The width and thickness of the conductive traces are selected to provide proper conductivity and resilience when the flex circuit 506 is rolled. In that regard, an exemplary range for the thickness of a conductive trace is between 10-50 .mu.m. For example, in an embodiment, 20 .mu.m conductive traces are separated by 20 .mu.m of space. The width 
Regarding Claim 23, Davies and Rankin substantially teach the claim limitations as noted above.
Davies further teaches: wherein the plurality of conductive traces are spaced apart from one another by portions of the polymer material (“…the flex circuit 506 further includes conductive traces formed on the film layer. Conductive traces carry signals between the transducer control circuits 504a and/or 504b and the transducers 410 and provide a set of pads for connecting the conductors of cable 508. Suitable materials for the conductive traces include copper, gold, aluminum, silver, tantalum, nickel, and tin and may be deposited on the flex circuit 506 by processes such as sputtering, plating, and etching. In an embodiment, the flex circuit 506 includes a chromium adhesion layer. The width and thickness of the conductive traces are selected to provide proper conductivity and resilience when the flex circuit 506 is rolled. In that regard, an exemplary range for the thickness of a conductive trace is between 10-50 .mu.m. For example, in an embodiment, 20 .mu.m conductive traces are separated by 20 .mu.m of space. The width of a conductive trace may be further determined by the size of a pad of a device or the width of a wire to be coupled to the trace.” [0054]). 

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/            Examiner, Art Unit 3793           

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793